DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 11, 12, 14 of U.S. Patent No. 10,737,024 in view of Remede (US 2011/0218495). With regard to claim 1 of the application, claim 1 of the patent discloses a medical device comprising an infusion device comprising a reservoir and a transcutaneous access tool fluidly coupled to the fluid reservoir, the transcutaneous tool configured to deliver a therapeutic fluid subcutaneously to  a patient (claim 1, lines 21-25), wherein the infusion device operates in a stand-by mode prior to the therapeutic fluid being introduced into the fluid reservoir (claim 1, lines 25-27), and in the stand-by mode during filling of the fluid reservoir to a predetermined fill level with the therapeutic fluid (claim 1, lines 28-30), wherein the infusion device is operable to generate a signal indicative that the fluid reservoir has been filled (claim 1, lines 30-32), and upon generating the signal indicative that the fluid reservoir has been filled, the infusion device uses the signal to cause an automatic action after a predetermined delay time period (claim 1, lines 33-35, 41-43).  Claim 1 of the application differs from claim 1 of the patent in calling for the infusion device to cause infusion of the therapeutic fluid after a predetermined infusion delay time period.  Claim 1 of the patent discloses deployment of the transcutaneous tool rather than infusion of the therapeutic fluid after the predetermined delay.  Remede teaches an infusion device wherein after a stand-by period, automatic insertion of the transcutaneous tool is followed by activation of fluid delivery (page 7, paras. 0068, 0071, 0072).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1 of the patent to include the infusion device using the signal to cause infusion of the therapeutic fluid from the reservoir after a predetermined delay because Remede teaches that this step follows the step of insertion of the tool to complete the therapeutic delivery of the fluid.  Claim 1 of the patent additionally includes more elements and therefore is more specific. It has been held that the generic claims are anticipated by the specific claims.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are obvious over the patent claims, they are not patentably distinct therefrom.
Application
1
2
3
4
5
6
7
8
10,737,024
1
6
7
8
11
11
12
14

Dependent claims correspond as laid out below:


Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-12 are allowable over the prior art of record, but for the double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of the independent claim could not be found and was not suggested by the prior art of record.
The subject matter not found is a medical device comprising an infusion device that operates in a stand-by mode prior to and during filling for the fluid reservoir to a predetermined fill level, wherein the infusion device generates a signal indicative that the fluid reservoir has been filled, and upon generating the signal, the infusion device uses the signal to cause infusion of the therapeutic fluid after a predetermined infusion delay time period, in combination with the features of the invention, substantially as claimed.
The closest prior art of record is Remede (US 2011/0218495) which discloses an infusion device that include a fill sensor to determine the filling state of the reservoir (page 2, para. 0020), and a stand-by mode (page 7, para. 0066), wherein a controller initiates insertion of the subcutaneous tool and delivery of the fluid (page 7, para. 0071, 0072), but fails to teach or fairly suggest that the device uses a signal indicative that the reservoir has been filled to cause infusion after a predetermined infusion delay.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783